                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




YADA SMITH,                                 )
         Plaintiff,                         )
                                            )
VS.                                         )             CIVIL ACTION NO.
                                            )
WILMINGTON SAVINGS FUND                     )             3:18-CV-2065-G (BH)
SOCIETY FSB, AS TRUSTEE FOR                 )
STANWICH MORTGAGE LOAN                      )
TRUST, A MORTGAGE ELECTRONIC                )
REGISTRATION SYSTEMS, SAMUEL                )
G. DAVIDSON, PETER S. WAHBY,                )
AND JOSEPH P. GRIFFITH WITH                 )
GREENBERG TRAURIG, L.L.P.,                  )
          Defendants.                       )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      Defendants’ motion to dismiss plaintiff’s third amended complaint (docket

entry 10) is GRANTED. Defendants’ motion for summary judgment (docket entry

25) is DENIED as moot. By separate judgment, all of the plaintiff’s claims against
Wilmington Savings Fund Society FSB, as Trustee for Stanwich Mortgage Loan

Trust, Mortgage Electronic Registration Systems, Inc., Samuel G. Davidson, Peter S.

Wahby, Joseph P. Griffith, and Greenberg Traurig, L.L.P., will be DISMISSED with

prejudice.

      SO ORDERED.

July 8, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge




                                        -2-
